COURT OF APPEALS
                         SECOND DISTRICT OF TEXAS
                              FORT WORTH

                             NO. 02-14-00025-CV
                             NO. 02-14-00026-CV


KEITHA THAYER                                                      APPELLANT

                                       V.

MARK THAYER                                                         APPELLEE


                                    ----------

          FROM THE 90TH DISTRICT COURT OF YOUNG COUNTY

                                    ----------

                        MEMORANDUM OPINION 1

                                    ----------

      Appellant Keitha Thayer attempts to appeal from two orders denying her

motion to recuse the trial judge.      Acting Presiding Judge of the Eighth

Administrative Judicial Region of Texas, Judge Jeff Walker, heard Appellant’s

motion to recuse and denied it on December 11, 2013. Appellant filed a notice of

appeal seeking to appeal the December 11 order, and the appeal was assigned

      1
      See Tex. R. App. P. 47.4.
cause number 02-14-00025-CV. On December 20, 2013, Judge Walker heard

Appellant’s motion to recuse for a second time and denied it. Appellant filed a

notice of appeal seeking to appeal the December 20 order, and the appeal was

assigned cause number 02-14-00026-CV.

      On January 24, 2014, we notified the parties of our concern that this court

lacks jurisdiction because neither the December 11 order nor the December 20

order appears to be a final judgment or an appealable interlocutory order. We

also notified the parties that we were further concerned we lack jurisdiction over

the appeal assigned cause number 02-14-00025-CV because the notice of

appeal was not timely filed. See Tex. R. App. P. 26.1 (providing that notice of

appeal must be filed within thirty days after the judgment is signed). We further

notified the parties that both appeals would be subject to dismissal for want of

jurisdiction unless Appellant or any party desiring to continue the appeals filed

with the court, on or before February 3, 2014, a response showing grounds for

continuing the appeals.    Appellant responded, stating that she agreed both

appeals should be dismissed.

      Generally, an appeal may be taken only from a final judgment or order.

Lehmann v. Har-Con Corp., 39 S.W.3d 191, 195 (Tex. 2001). An order denying

a motion to recuse is not an appealable interlocutory order. Hawkins v. Walker,

233 S.W.3d 380, 401 (Tex. App.—Fort Worth 2007, no pet.). Specifically, rule

18a(j)(1)(A) of the Texas Rules of Civil Procedure provides that an order denying

a motion to recuse may be reviewed only “on appeal from the final judgment.”

                                        2
Tex. R. Civ. P. 18a(j)(1)(A); see Hawkins, 233 S.W.3d at 401.     Because the

orders from which Appellant attempts to appeal are not appealable interlocutory

orders, we dismiss these appeals for want of jurisdiction. See Tex. R. App. P.

42.3(a), 43.2(f).

                                                PER CURIAM

PANEL: GARDNER, WALKER, and MCCOY, JJ.

DELIVERED: March 13, 2014




                                      3